COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


WASHINGTON METROPOLITAN AREA
 TRANSIT AUTHORITY
                                                 MEMORANDUM OPINION *
v.   Record No. 1251-97-4                            PER CURIAM
                                                   OCTOBER 7, 1997
VERNON X. McNEIL


                                           FROM THE VIRGINIA
WORKERS' COMPENSATION COMMISSION
              (Robert C. Baker, Jr.; Mell, Brownell &
              Baker, on brief), for appellant.

              (William S. Sands, Jr.; Bruce M. Bender;
              Duncan & Hopkins; Van Grack, Axelson &
              Williamowsky, on brief), for appellee.



     Washington Metropolitan Area Transit Authority (employer)

contends that the Workers' Compensation Commission (commission)

erred in finding that employer failed to prove that Vernon X.

McNeil (claimant):    (1) unjustifiably refused to cooperate with

vocational rehabilitation; and (2) sabotaged three job

interviews.    Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.

     In order to obtain relief pursuant to Code § 65.2-603(B),

employer bore the initial burden of proving that the job leads it

provided to claimant were appropriate to claimant's residual work

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
capacity.   Thus, where prior medical approval is not secured for

a prospective job, the employer must demonstrate that the job

"obviously" fits within the limitations provided by the

claimant's physician.    See Talley v. Goodwin Brothers, 224 Va.
48, 52, 294 S.E.2d 818, 820-21 (1982).

     In denying employer's application, the commission found as

follows:
            [Gabriel] Hubbard, [who began working with
            and conducting a job search for claimant in
            December 1995,] testified that she made
            preliminary calls to the employers selected
            for interviews to insure that the residual
            capacity of the claimant satisfied the
            potential employer's work requirements. We
            find that testimony was not persuasive, nor
            was it credible. The totality of Hubbard's
            testimony shows that she did not make that
            effort, because she could not identify at the
            evidentiary hearing the particulars of the
            job duties for any position, but had only a
            general idea of the work requirements that
            could have been discerned from the job title
            alone. Significantly, Hubbard testified that
            she learned only at the interview with
            Brown's Nissan that the position was
            mistakenly advertised a second time and that
            the position had been filled. If she had
            contacted the employer after the first
            advertisement had run, there would be no
            reason to testify about a second
            advertisement. Because she would have
            learned, if she had prescreened the job
            requirements with the employer after the
            second advertisement had run, that there was
            no available position, we conclude that she
            made no such preliminary screening. We find
            that her testimony showing unfamiliarity with
            the specific duties of the jobs to which she
            directed the claimant impeaches her testimony
            as to prescreening.

     It is well settled that credibility determinations are



                                  2
within the fact finder's exclusive purview.   See Goodyear Tire &

Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437

(1987).   Based upon Hubbard's inability to recall the specific

job requirements of the prospective jobs, the commission was

entitled to reject her testimony that she prescreened the jobs to

insure that they were compatible with claimant's residual

capacity.   Absent evidence of medical approval for the job leads

or that the prospective job requirements "obviously" fit within

claimant's residual capacity, we cannot find as a matter of law

that employer's evidence sustained its burden of proving that

claimant unjustifiably refused vocational rehabilitation

services.
     Because our holding on the first question presented by

employer disposes of this appeal, we need not separately address

employer's second question presented.

     For the reasons stated, we affirm the commission's decision.

                                                        Affirmed.




                                 3